DETAILED ACTION
	This Office Action, based on application 17/256,852 filed 29 December 2020, is filed in response to applicant’s amendment and remarks filed 29 June 2022.  Claims 1, 3, 4, 6, 7, and 15-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 29 June 2022 in response to the Office Action mailed 30 March 2022, have been fully considered below.
Claim Objections
The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued rejections under 112(a) and 112(b) in view of applicant’s cancellation of the claims.
Claim Rejections under 35 U.S.C. § 101
The applicant traverses the patentable subject matter rejection to the claims.  The applicant alleges the claims fail the subject matter eligibility test under each of (1) Step 2A, Prong 1, (2) Step 2A, Prong 2, and (3) Step 2B.
The applicant alleges the claims fail the test under (1) alleging the claimed reconstruction method cannot be performed by a human mind since the specification supports determining a reconstruction order for data items based on obtained attribute information recorded in a database.  In response, the Office refers the applicant to MPEP 2106.04(a)(2)(III) discussing mental processes to which the courts consider to be an abstract idea.  The MPEP notes “Claims can recite a mental process even if they are claimed as being performed on a computer.” and includes an example case where a computer-implemented system comprising a database enabled the concept of “anonymous loan shopping” which was a concept that could be “performed by humans without a computer” (Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699).  While exemplary Claim 1 has been amended to recite the method “performed by a management server in a cloud storage system”, the Office maintains “with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper” similar to the analysis expressed in Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360.
The applicant alleges the claims fail the test under (2) alleging Claim 1 (and analogously the other claims), as a whole as revised, integrates the judicial exception into a practical application and brings out the beneficial technical benefit.  While the Office recognizes the benefit for prioritizing data items of importance in a reconstruction ordering to increase the recovery rate of important data, the Office maintains such a benefit is not realized in Claim 1.  Claim 1 is merely directed to creating a reconstruction order; the claim is silent as to what to do with the reconstruction order and further silent with respect to reconstructing any data.  In other words, the result of executing the method of Claim 1 is the creation of an ordering (e.g. a list, queue, or ranking).  The mere production of the ordering does not provide any technical benefit by itself; the technical benefit would not be realized until the list is used for some purpose.
The applicant alleges the claims fails the test under (3) noting revised Claim 1 recites “based on the pre-recorded attribute information for the plurality of to-be-reconstructed data, a reconstruction order for the plurality of to-be-reconstructed data is determined in a preset target sorting manner” while alleging Claim 1 recites additional elements that amount to significant more than the judicial exception.  In response, the Office maintains the ‘obtaining’ of attribute information is merely “receiving or transmitting data over a network”, which the courts have found to be well-understood, routine and conventional activity (see MPEP 2106.05(d)(II)).  As such, the Office maintains the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception of determining a reconstruction order.
Claim Rejections under 35 U.S.C. § 102/103
The applicant traverses the prior art rejection to Claim 1 (and analogously Claims 15, 16, and respective dependent claims) alleging cited prior art fails to disclose the limitations of the claim as amended.  The Office notes Claim 1 was amended to recite elements (namely Features A and B noted on Page 13 of the remarks) previously recited in cancelled Claims 2 and 5 and amended Claim 6.  
On Page 14, 2nd ¶, the applicant notes the previous rejection does not rely upon the teachings of GAO for disclosing Features A and B; the Office agrees in that the Office relies upon the combination of GAO, SHIMAZAKI, TIAN, and TERAUCHI for fully disclosing the limitations of Claim 1.
On Page 14, 3rd ¶, the applicant alleges SHIMAZAKI fails to disclose attribute information of a set state and sorting different batches of data items; the Office agrees and notes the rejection of record does not rely on SHIMAZAKI for disclosing those features.  The rejection of record relies upon SHIMAZAKI for disclosing that the to-be-reconstructed data of GAO may be video data for reasons cited in the rejection of record.
On Page 14, 4th ¶ through Page 16, 1st ¶, the applicant discusses the features of Claim 1 in view of the teachings of TIAN.  The applicant alleges TIAN does not mention video data; in response, the Office notes the rejection of record does not rely on TIAN for the feature that data is video data and instead relies upon SHIMAZAKI for the teaching.  The applicant further alleges TIAN does not disclose data items of a non-alarm type, an alarm type and an intelligent type.  While the applicant notes the specification may suggest that “video data of the non-alarm type refers to video data shot by the IPC in real time”, the Office notes the claims do not further limit what video data is or is not ‘non-alarm type’ data.   The Office reminds the applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As used the claims, video data of a non-alarm type, an alarm type, and an intelligent type are merely designations of different levels of data importance.  As presented in the claims, any data may be classified as any particular type, and the classification of data of a particular type merely designates the data a particular priority level.  Instead of saying the claimed “the data type comprises a non-alarm type, an alarm type, and an intelligent type”, the claims may be amended to state “the data type comprises a third batch type, an fourth batch type, and an fifth batch type” and not alter the scope of the claims.  While the applicant further alleges TIAN does not disclose “video data items in the lock state”, the Office maintains the same response presented in designating video data of a non-alarm, alarm, or intelligent type.  The designation of whether or not a data item is in a ‘lock state’ merely designates the data to a particular priority level.  The claims may be further amended to define what data constitutes non-alarm, alarm, intelligent, or lock type data to provide distinction over prior art (e.g. thus classifying “video data shot by the IPC in real time” as having lower priority in reconstruction than “data about the characteristic information obtained by the IPC through image analysis of the video stream”).
On Page 16, 2nd ¶ through Page 17, 3rd ¶, the applicant discusses the features of Claim 1 in view of the teachings of TERAUCHI.  The applicant alleges TERAUCHI is directed to music data and does not mention video data; in response, the Office notes the rejection of record does not rely on TERAUCHI for the feature that data is video data and instead relies upon SHIMAZAKI for the teaching.  The applicant further alleges the function of “playback history” of TERAUCHI is completely different from the “playback frequency” of the instant application; the Office respectfully disagrees.  As noted in the rejection of record, TERAUCHI at ¶[0205] teaches that playback history may include attribute information that may include playback frequency, and reconstruction order may be based on playback frequency.  As such, similar to the claimed subject matter, TERAUCHI uses playback frequency to determine priority in reconstructing data.  While the intended use of applicant’s invention may be for ‘abnormal’ data, the Office respectfully notes the claims are not directed to reconstructing ‘abnormal’ data.  Furthermore, even if the intended use of applicant’s invention were to be directed to ‘abnormal’ data, the recited purpose or intended use must result in a structural or manipulative difference between the claimed invention and prior art (see MPEP 2144).

Claim Objections
The following claims are objected to due to informalities: 
Claim 3: “the plurality of to-be-reconstructed data items” (e.g. Lines 4-6 and 11) should be “the plurality of to-be-reconstructed video data items”.
Claim 4: “the plurality of to-be-reconstructed data items” (e.g. Lines 5-6 and 12) should be “the plurality of to-be-reconstructed video data items”.
Claim 6: “the plurality of to-be-reconstructed data items” (e.g. Lines 3-5 and 22) should be “the plurality of to-be-reconstructed video data items”.
Claim 6: “the plurality of to-be-reconstructed video data” (e.g. Line 7) should be “the plurality of to-be-reconstructed video data items”.
Claim 7: “the plurality of to-be-reconstructed data items” (e.g. Lines 5-6 and 14) should be “the plurality of to-be-reconstructed video data items”.
Claim 17: “the plurality of to-be-reconstructed data items” should be “the plurality of to-be-reconstructed video data items”.  See analogous objection to Claim 3.
Claim 18: “the plurality of to-be-reconstructed data items” should be “the plurality of to-be-reconstructed video data items”. See analogous objection to Claim 4.
Claim 19: “the plurality of to-be-reconstructed data items” should be “the plurality of to-be-reconstructed video data items”. See analogous objection to Claim 6.
Claim 19: “the plurality of to-be-reconstructed video data” should be “the plurality of to-be-reconstructed video data items”. See analogous objection to Claim 6.
Claim 20: “the plurality of to-be-reconstructed data items” should be “the plurality of to-be-reconstructed video data items”. See analogous objection to Claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6, 7, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Patent Eligibility is determined as set forth under the 2019 Patent Eligibility Guidelines (see MPEP § 2106).

Regarding Step 1, Claims 1, 3, 4, 6, and 7 are directed to a process; Claims 15-20 are directed to a machine/manufacture.  Thus, the claims are directed to one of the four statutory categories of invention.
Regarding Step 2A prong 1, this part of the eligibility analysis evaluates whether the claim recites a judicial exception. The claims are directed to a mental process or concepts performed in the human mind including observations, evaluations, judgements, and opinions. The background of the invention is directed to generating an optimal sequence for when data is reconstructed. Claims 1, 3, 4, 6, 7, and 15-20 are directed to determining a data reconstruction order based on attribute information (e.g. Claim 1: “determining, according to the attribute information for the plurality of to-be-reconstructed data items, a reconstruction order for the plurality of to-be-reconstructed data items in a preset target sorting manner; wherein, the target sorting manner relates to the attribute information, and in the target sorting manner, a data item of greater importance has a higher priority in reconstruction, wherein, in the target sorting manner, a first batch of data items are to-be-reconstructed video data items having a playback frequency meeting a preset condition, a second batch of data items are to-be-reconstructed video data items in the lock state, a third batch of data items are to-be-reconstructed video data items of the intelligent type, a fourth batch of data items are to-be-reconstructed video data items of the alarm type, and a fifth batch of data items are to-be-reconstructed video data items other than the first batch of to-be-reconstructed video data items, the second batch of to-be-reconstructed video data items, the third batch of to-be-reconstructed video data items and the fourth batch of to-be-reconstructed video data items”). Independent Claims 15 and 16 and dependent Claims 3, 4, 6, 7, and 17-20 recite an analogous limitation of the cited Claim 1 limitations. The cited limitation of ‘determining …’ of Claims 1, 15, and 16 may be merely a mental process that may be performed within the human mind.  While dependent Claims  3, 4, 6, 7, and 17-20 further limit how the determination of a reconstruction order based on attribute information is performed, the additional limitations of the dependent claims, similar to Independent Claims 1, 15, and 16, may be merely a mental process that may be performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding Step 2A prong 2, this part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Besides the abstract ideas of Claim 1 (and analogously Claims 3, 4, 6, 7, and 15-20), Claim 1 further recites “obtaining attribute information for a plurality of to-be-constructed data items; wherein the attribute information of any of the to-be-reconstructed data items is information recorded before the to-be-reconstructed data items is lost”. While the claims limit the determination of a construction order, the claims do not further recite what is done in response to the generation of the order.  While the claims recite the ‘obtaining …’ limitation, the action is mere data gathering and thus may be considered as an insignificant extra-solution activity (further see MPEP § 2106.05(g)).  Claim 1 further recites “A data reconstruction method, which is performed by a management server in a cloud storage system”; Claim 15 further recites the device comprises a ‘memory’ and ‘processor’; Claim 16 further recites a ‘medium’ storing data implemented by a processor.  While the server or processor and storage devices are noted for performing the claimed processes of ‘obtaining …’ and ‘determining …’, the server or processor and storage devices are merely generic computer components used to perform the claimed processes as they are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating and analyzing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   Thus, the additional elements fail to integrate the recited judicial exception into a practical application or provide an inventive concept.  Dependent Claims 3, 4, 6, 7, and 15-20 further recite different types or classifications of attribute information that may be used to determine the reconstruction order; however, limiting the claims to the different types of attribute information is merely an insignificant extra-solution activity to the data gathering.
Regarding Step 2B, Courts have recognized that the additional elements of a server or processor and storage devices are well-understood, routine and conventional as indicated in MPEP 2106.05(d).  Furthermore, the ‘obtaining …’ step is merely “receiving or transmitting data over a network”, which the courts have found to be well-understood, routine and conventional activity (see MPEP 2106.05(d)(II)).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and storage devices to perform the ‘determining …’ step amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6, 7, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAO et al (US PGPub 2017/0091052) in further view of SHIMAZAKI et al (US PGPub 2009/0189996), TIAN et al (US Patent 10,642,690), and TERAUCHI et al (US PGPub 2009/0088877).

With respect to Claims 1, 15, and 16, GAO discloses a data reconstruction method/device/medium, comprising:
obtaining attribute information for a plurality of to-be-reconstructed data items (Abstract – data of a sub-RAID may be rebuilt based on sub-RAID metadata {analogous to ‘attribute information’}; Fig 2, Step 203; ¶[0050]); wherein the attribute information of any of the to-be-reconstructed data items is information recorded before the to-be-reconstructed data item is lost (Fig 2, Step 202; ¶[0045] – sub-RAID metadata may be generated; the rebuilding step 203 happens after the metadata generation step 202); and 
determining, according to the attribute information for the plurality of to-be-reconstructed data items, a reconstruction order for the plurality of to-be-reconstructed data items in a preset target sorting manner (¶[0009] – sub-RAID metadata may include a rebuilding priority, and rebuilding data in the sub-RAIDs may be done according to a priority order); 
wherein, the target sorting manner relates to the attribute information, and in the target sorting manner, a data item of greater importance has a higher priority in reconstruction (¶[0054] – a sub-RAID metadata may include a numeral indicating a priority level for rebuilding with a smaller numeral meaning a higher priority; ¶[0073] – rebuilding of a certain area with more important data may be first selected).
GAO may not explicitly disclose wherein the plurality of to-be-reconstructed data items are a plurality of to-be-reconstructed video data items; wherein the attribute information comprises a data type, a playback frequency and a set state, and the data type comprises a non-alarm type, an alarm type and an intelligent type, and wherein the set state comprises a lock state and an unlock state; and wherein, in the target sorting manner, a first batch of data items to-be-reconstructed video data items having a playback frequency meeting a preset condition, a second batch of data items are to-be-reconstructed video data items in the lock state, a third batch of data items are to-be-reconstructed video data items of the intelligent type, a fourth batch of data items are to-be-reconstructed video data items of the alarm type, and a fifth batch of data items are to-be-reconstructed video data items other than the first batch of to-be-reconstructed video data items, the second batch of to-be-reconstructed video data items, the third batch of to-be-reconstructed video data items and the fourth batch of to-be-reconstructed video data items.
However, SHIMAZAKI discloses wherein the plurality of to-be-reconstructed data items are a plurality of to-be-reconstructed video data items (¶[0021] – an image reproducing device e.g. digital video camera may reconstruct image data).
GAO and SHIMAZAKI are analogous art because they are from the same field of endeavor of data management in storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of GAO and SHIMAZAKI before him or her, to modify the stored data of GAO to include video data as taught by SHIMAZAKI.  A motivation for doing so would have been to extend GAO’s invention to a data type of a user preference.  Therefore, it would have been obvious to combine GAO and SHIMAZAKI to obtain the invention as specified in the instant claims.
GAO and SHIMAZAKI may not explicitly disclose wherein the attribute information comprises a data type, a playback frequency and a set state, and the data type comprises a non-alarm type, an alarm type and an intelligent type, and wherein the set state comprises a lock state and an unlock state; and wherein, in the target sorting manner, a first batch of data items to-be-reconstructed data items having a playback frequency meeting a preset condition, a second batch of data items are to-be-reconstructed data items in the lock state, a third batch of data items are to-be-reconstructed data items of the intelligent type, a fourth batch of data items are to-be-reconstructed data items of the alarm type, and a fifth batch of data items are to-be-reconstructed data items other than the first batch of to-be-reconstructed data items, the second batch of to-be-reconstructed data items, the third batch of to-be-reconstructed data items and the fourth batch of to-be-reconstructed data items.
However, TIAN discloses the attribute information comprises a data type and a set state (Col 9:57-65 – data importance may be based on a type of data e.g. live data may be more important than snapshot data), and the data type comprises a non-alarm type, an alarm type and an intelligent type (Col 9:57-65 – data importance may be based on a type of data e.g. live data may be more important than snapshot data); and wherein the set state comprises a lock state and an unlock state (Col 9:57-65 – data importance may be based on a type of data e.g. live data may be more important than snapshot data), wherein, in the target sorting manner, a second batch of data items are to-be-reconstructed data items in the lock state, a third batch of data items are to-be-reconstructed data items of the intelligent type, a fourth batch of data items are to-be-reconstructed data items of the alarm type, and a fifth batch of data items are to-be-reconstructed data items other than the first batch of to-be-reconstructed data items, the second batch of to-be-reconstructed data items, the third batch of to-be-reconstructed data items and the fourth batch of to-be-101549321.1- 4 -reconstructed data items (Col 9:57-65 – data importance may be based on a type of data e.g. live data may be more important than snapshot data).
GAO, SHIMAZAKI, and TIAN are analogous art because they are from the same field of endeavor of data management in storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of GAO, SHIMAZAKI, and TIAN before him or her, to modify the reconstruction priority ordering of the combination of GAO and SHIMAZAKI to include data types as taught by TIAN.  A motivation for doing so would have been to logically designate a data type to an importance level so that if the importance level associated with a particular data type changes, the importance level changes for all data associated with the data type.  Therefore, it would have been obvious to combine GAO, SHIMAZAKI, and TIAN to obtain the invention as specified in the instant claims.
GAO, SHIMAZAKI and TIAN may not explicitly disclose wherein, the attribute information further comprises a playback frequency; and wherein, in the target sorting manner, a first batch of data items are to-be-reconstructed data items having a playback frequency meeting a preset condition.
However, TERAUCHI discloses wherein, the attribute information further comprises a playback frequency (¶[0205] – attribute information may include playback frequency; reconstruction order may be based on playback frequency); and wherein, in the target sorting manner, a first batch of data items are to-be-reconstructed data items having a playback frequency meeting a preset condition (¶[0205] – data reconstruction may be performed based on playback frequency of media in question).
GAO, SHIMAZAKI, TIAN, and TERAUCHI are analogous art because they are from the same field of endeavor of data management of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of GAO, SHIMAZAKI, TIAN, and TERAUCHI before him or her, to modify the reconstruction priority ordering of the combination of GAO, SHIMAZAKI, and TIAN to include a playback attribute as taught by TERAUCHI.  A motivation for doing so would have been to logically designate a data type whose designation indicates media favorability of a user to an importance level (¶0205) so that if the importance level associated with a particular data type changes, the importance level changes for all data associated with the data type.  Therefore, it would have been obvious to combine GAO, SHIMAZAKI, TIAN, and TERAUCHI to obtain the invention as specified in the instant claims.

With respect to Claims 3 and 17, the combination of GAO, SHIMAZAKI, TIAN, and TERAUCHI disclose the method/device according to each respective parent claim.
GAO further discloses wherein, in the target sorting manner, the intelligent type precedes the alarm type, and the alarm type precedes the non-alarm type; the operation of determining, according to the attribute information for the plurality of to-be-reconstructed data items, a reconstruction order for the plurality of to-be-reconstructed data items in a preset target sorting manner comprises: determining respectively, from the plurality of to-be-reconstructed data items, a first type of to-be-reconstructed data items corresponding to the intelligent type, a second type of to-be-reconstructed data items corresponding to the alarm type, and a third type of to-be-reconstructed data items corresponding to the non-alarm type; and determining the reconstruction order for the plurality of to-be-reconstructed data items 101549321.1- 3 -as: the first type of to-be-reconstructed data items, the second type of to-be-reconstructed data items, and the third type of to-be-reconstructed data items (Fig 8 – rebuilding order is based on the priority of the sub-RAID; ¶[0073-0074]; ¶[0054] – sub-RAID metadata may include a rebuilding priority; the different types of data are analogous to different priority levels).  
 SHIMAZAKI discloses wherein the plurality of to-be-reconstructed data items are a plurality of to-be-reconstructed video data items (¶[0021] – an image reproducing device e.g. digital video camera may reconstruct image data).

With respect to Claims 4 and 18, the combination of GAO, SHIMAZAKI, TIAN, and TERAUCHI disclose the method/device according to each respective parent claim. 
SHIMAZAKI further discloses wherein, the attribute information further comprises a storage moment; in the target sorting manner, data items of the same type are sorted in terms of storage moments (¶[0021] – reconstruction of picture data may be performed in an order based on timestamps {analogous to ‘storage moment’}).
GAO further discloses the operation of determining the reconstruction order for the plurality of to-be-reconstructed data items as: the first type of to-be-reconstructed data items, the second type of to-be-reconstructed data items, and the third type of to-be-reconstructed data items comprises: sorting respectively the first type of to-be-reconstructed data items, the second type of to-be-reconstructed data items, and the third type of to-be-reconstructed data items according to storage moments of to-be-reconstructed data items; and determining the reconstruction order for the plurality of to-be-reconstructed data items as: the first type of to-be-reconstructed data items as sorted, the second type of to-be-reconstructed data items as sorted, and the third type of to-be-reconstructed data items as sorted (Fig 8 – rebuilding order is based on the priority of the sub-RAID; ¶[0073-0074]; ¶[0054] – sub-RAID metadata may include a rebuilding priority; the different types of sorted data are analogous to different priority levels).  
 SHIMAZAKI discloses wherein the plurality of to-be-reconstructed data items are a plurality of to-be-reconstructed video data items (¶[0021] – an image reproducing device e.g. digital video camera may reconstruct image data).
 
With respect to Claims 6 and 19, the combination of GAO, SHIMAZAKI, TIAN, and TERAUCHI disclose the method/device according to each respective parent claim.  
GAO further discloses the operation of determining, according to the attribute information for the plurality of to-be-reconstructed data items, a reconstruction order for the plurality of to-be-reconstructed data items in a preset target sorting manner comprises: determining a first type of to-be-reconstructed data items having a playback frequency meeting the preset condition from the plurality of to-be-reconstructed data; determining a second type of to-be-reconstructed data items that are in the lock state from to-be-reconstructed data items other than the first type of to-be-reconstructed data items; determining a third type of to-be-reconstructed data items corresponding to the intelligent type from to-be-reconstructed data items other than the first type of to-be-reconstructed data items and the second type of to-be-reconstructed data items; determining a fourth type of to-be-reconstructed data items corresponding to the alarm type from to-be-reconstructed data items other than the first type of to-be-reconstructed data items, the second type of to-be-reconstructed data items and the third type of to-be-reconstructed data items; determining to-be-reconstructed data items other than the first type of to-be-reconstructed data items, the second type of to-be-reconstructed data items, the third type of to-be-reconstructed data items and the fourth type of to-be-reconstructed data items as a fifth type of to-be-reconstructed data items; and determining the reconstruction order for the plurality of to-be-reconstructed data items as: the first type of to-be-reconstructed data items, the second type of to-be-reconstructed data items, the third type of to-be-reconstructed data items, the fourth type of to-be-reconstructed data items and the fifth type of the to-be-reconstructed data items (Fig 8 – rebuilding order is based on the priority of the sub-RAID; ¶[0073-0074]; ¶[0054] – sub-RAID metadata may include a rebuilding priority; the different types of sorted data are analogous to different priority levels).  
 SHIMAZAKI discloses wherein the plurality of to-be-reconstructed data items are a plurality of to-be-reconstructed video data items (¶[0021] – an image reproducing device e.g. digital video camera may reconstruct image data). 

With respect to Claims 7 and 20, the combination of GAO, SHIMAZAKI, TIAN, and TERAUCHI disclose the method/device according to each respective parent claim.
SHIMAZAKI further discloses wherein, the attribute information further comprises a storage moment; 101549321.1- 5 -in the target sorting manner, data items of the same batch are sorted in terms of storage moments (¶[0021] – reconstruction of picture data may be performed in an order based on timestamps {analogous to ‘storage moment’}).
GAO further discloses the operation of determining the reconstruction order for the plurality of to-be-reconstructed data items as: the first type of to-be-reconstructed data items, the second type of to-be-reconstructed data items, the third type of to-be-reconstructed data items, the fourth type of to-be-reconstructed data items and the fifth type of the to-be-reconstructed data items comprises: sorting respectively the first type of to-be-reconstructed data items, the second type of to-be-reconstructed data items, the third type of to-be-reconstructed data items, the fourth type of to-be-reconstructed data items and the fifth type of to-be-reconstructed data items according to storage moments of to-be-reconstructed data items; and determining the reconstruction order for the plurality of to-be-reconstructed data items as: the first type of to-be-reconstructed data items as sorted, the second type of to-be- reconstructed data items as sorted, the third type of to-be-reconstructed data items as sorted, the fourth type of to-be-reconstructed data items as sorted and the fifth type of to-be- reconstructed data items as sorted (Fig 8 – rebuilding order is based on the priority of the sub-RAID; ¶[0073-0074]; ¶[0054] – sub-RAID metadata may include a rebuilding priority; the different types of sorted data are analogous to different priority levels).  
 SHIMAZAKI discloses wherein the plurality of to-be-reconstructed data items are a plurality of to-be-reconstructed video data items (¶[0021] – an image reproducing device e.g. digital video camera may reconstruct image data).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137